DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Amendment filed 11/18/20.  This action is made final.
3.	Claims 1-20 are pending in the case.  Claims 1, 8 and 14 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  10496734.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guzak (US 20050188174) in view of Hassan (US 20170039168) in further view of Schroeder (US 20100064250).
Regarding claim 1, Guzak discloses a system comprising:
a memory that stores data corresponding to a hierarchical set of items (FIG. 1, system memory and FIG. 6, hierarchical items at 609); and one or more processors programmed to:
detect a current level in the hierarchical set of, the current level comprising at least one group of items (FIG. 6, a set of items is detected which is within a hierarchical set of items in response to a user, and the current level displaying said items at 605);
generate a contextual breadcrumb list representing a path from at least one parent node in the hierarchical set of items to the detected current level (FIG. 6, at 609 is a hierarchical set of breadcrumbs);
present the contextual breadcrumb list via at least one display device (FIG. 6, a hierarchical breadcrumb list is presented at 609 and a preview interface is presented at 603 and also at FIG. 9 at 901).
Guzak does not disclose items based on a user scrolling through the hierarchical set of items.
However, Hassan discloses wherein a preview of a content item may display the entire content item or may only display portion of the content item. In addition, a preview of a 
The combination of Guzak and Hassan would have resulted in the interface of Guzak to incorporate a scrolling interface of Hassan.  One would have been motivated to have combined the teachings because a user would have benefited from seeing a user scroll within Guzak and also see the previewed interface as already taught in Hassan.  Therefore, it would have been obvious to have combined the teachings because the combination of the two well-known art would have resulted in a predictable result.
Guzak and Hassan does not disclose being less than or equal to a threshold scroll rate.
However, Schroeder discloses wherein if it is determined that the value pertaining to the scrolling input signal is less than or equal to the second predetermined threshold value, then scrolling is conducted through the ordered selection at a first rate (step 218). In one preferred embodiment, additional selected content items of the ordered selection are displayed one additional selected content item at a time in immediate sequence after the first content item in step 218. In accordance with one exemplary embodiment, the first rate of scrolling in step 218 comprises a display of one content item per second. However, this may vary in other embodiments (paragraph 0039).
The combination of Guzak and Schroeder would have resulted in the interface of Schroeder to incorporate a threshold rate for the user.  One would have been motivated to have combined the teachings because a user would have benefited from manipulating the 
Regarding claim 2, Guzak discloses wherein the processor is further programmed to present a transient user interface control for display to the user via at least one display device, a scope of the transient user interface control being adjusted based on the detected current level (FIG. 6, a hierarchical breadcrumb list is presented at 609 and a preview interface is presented at 603 and also at FIG. 9 at 901).
Regarding claim 3, Guzak discloses wherein the current level comprises at least one group of items, and wherein the processor is further programmed to perform an action on the at least one group of items within the detected current level based on input received from the user via the presented transient user interface control (see FIGS. 6-9 wherein a user can perform an action on at least one of the objects within a group and have it be transiently presented in the preview pane).
Regarding claim 4, Guzak discloses wherein the action is a scoped sort action, wherein the one or more processors are programmed to perform the scoped sort action on the at least one group of items in response to the user selecting at least one sort criteria (FIG. 8, a user can sort by name, date, type, author or keyword). 
Regarding claim 5, Guzak discloses wherein the action is a scoped filter action, wherein the one or more processors are programmed to perform the scoped filter action on the at least one group of items in response to the user selecting at least one filter criteria (see FIG. 5, wherein a user can filter based on user criteria).
Regarding claim 6, Guzak discloses wherein the action is a scoped search action performed on the at least one group of items, wherein the one or more processors are programmed to perform a search within the at least one group of items in response to the user selecting at least one search criteria (See FIG. 6, search window at 613 which will search the inputted items).
Regarding claim 7, Guzak discloses wherein the at least one parent node is a graphic representing both an item and a given level of the item within the hierarchy set of items (see FIGS. 6 and 8 wherein when a user updates the navigation in the navigation bar the respective content below within the hierarchical interface is updated accordingly).
Regarding claim 8, Guzak discloses a method for intelligent navigation of a hierarchical set of items, the method comprising:
detecting a current level in the hierarchical set of, the current level comprising at least one group of items (FIG. 6, a set of items is detected which is within a hierarchical set of items in response to a user, and the current level displaying said items at 605); generating a contextual breadcrumb list representing a path from at least one parent node in the hierarchical set of items to the detected current level (FIG. 6, at 609 is a hierarchical set of breadcrumbs); and
presenting the contextual breadcrumb list via at least one display device (FIG. 6, a hierarchical breadcrumb list is presented at 609 and a preview interface is presented at 603 and also at FIG. 9 at 901).
Guzak does not disclose items based on a user scrolling through the hierarchical set of items.

The combination of Guzak and Hassan would have resulted in the interface of Guzak to incorporate a scrolling interface of Hassan.  One would have been motivated to have combined the teachings because a user would have benefited from seeing a user scroll within Guzak and also see the previewed interface as already taught in Hassan.  Therefore, it would have been obvious to have combined the teachings because the combination of the two well-known art would have resulted in a predictable result.
Guzak and Hassan does not disclose being less than or equal to a threshold scroll rate.
However, Schroeder discloses wherein if it is determined that the value pertaining to the scrolling input signal is less than or equal to the second predetermined threshold value, then scrolling is conducted through the ordered selection at a first rate (step 218). In one preferred embodiment, additional selected content items of the ordered selection are displayed one additional selected content item at a time in immediate sequence after the first content item in step 218. In accordance with one exemplary embodiment, the first rate of scrolling in step 218 comprises a display of one content item per second. However, this may vary in other embodiments (paragraph 0039).

Regarding claim 9, Guzak discloses further comprising presenting a transient user interface control for display to the user via at least one display device, a scope of the transient user interface control being adjusted based on the detected current level (FIG. 6, a hierarchical breadcrumb list is presented at 609 and a preview interface is presented at 603 and also at FIG. 9 at 901).
Regarding claim 10, Guzak discloses wherein the current level comprises at least one group of items, and wherein the method further comprises performing an action on the at least one group of items within the detected current level based on input received from the user via the presented transient user interface control (see FIGS. 6-9 wherein a user can perform an action on at least one of the objects within a group and have it be transiently presented in the preview pane).
Regarding claim 11, Guzak discloses wherein the action is a transient sort and further comprising: receiving the input indicating the user selection of a sort control associated with the transient user interface control; and sorting items within the detected current group of items based on at least one sort criteria, wherein items within the current group of items are sorted, and wherein items within the plurality of groups of items that are excluded from the 
Regarding claim 12, Guzak discloses wherein the action is a transient filter and further comprising: receiving the input indicating the user selection of a filter control associated with the transient user interface control; and filtering the detected current group of items based on at least one criteria, wherein items within the plurality of groups of items that are excluded from the current group of items are excluded from the filtering(see FIG. 5, wherein a user can filter based on user criteria – the rest of the items are then left unsorted).
Regarding claim 13, Guzak discloses wherein the action is a transient search and further comprising: receiving the input indicating the user selection of a search control associated with the transient user interface control; and performing a search on the detected current group of items based on at least one search criteria, wherein items within the plurality of groups of items that are excluded from the current group of items are excluded from the search (See FIG. 6, search window at 613 which will search the inputted items - the rest of the items are then left unsorted).
Regarding claim 14, Guzak discloses one or more computer storage media comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform the following operations: 
detect a current level in the hierarchical set of, the current level comprising at least one group of items (FIG. 6, a set of items is detected which is within a hierarchical set of items in response to a user, and the current level displaying said items at 605);

present the contextual breadcrumb list via at least one display device (FIG. 6, a hierarchical breadcrumb list is presented at 609 and a preview interface is presented at 603 and also at FIG. 9 at 901).
Guzak does not disclose items based on a user scrolling through the hierarchical set of items.
However, Hassan discloses wherein a preview of a content item may display the entire content item or may only display portion of the content item. In addition, a preview of a content item may be interactive, for example, if a user inputs a scrolling command over the preview of a content item, the preview application may scroll through the content item. In the case of a video file, the preview application may play the video file upon receiving an interaction from the user on the preview of the video file (paragraph 0006).
The combination of Guzak and Hassan would have resulted in the interface of Guzak to incorporate a scrolling interface of Hassan.  One would have been motivated to have combined the teachings because a user would have benefited from seeing a user scroll within Guzak and also see the previewed interface as already taught in Hassan.  Therefore, it would have been obvious to have combined the teachings because the combination of the two well-known art would have resulted in a predictable result.
Guzak and Hassan does not disclose being less than or equal to a threshold scroll rate.

The combination of Guzak and Schroeder would have resulted in the interface of Schroeder to incorporate a threshold rate for the user.  One would have been motivated to have combined the teachings because a user would have benefited from manipulating the viewable content with variable input dependent upon a threshold of input. Therefore, it would have been obvious to have combined the teachings because the combination of the two well-known art would have resulted in a predictable result.
Regarding claim 15, Guzak discloses wherein the computer-executable instructions further cause the one or more processors to present a transient user interface control for display to the user via at least one display device, a scope of the transient user interface control being adjusted based on the detected current level (FIG. 6, a hierarchical breadcrumb list is presented at 609 and a preview interface is presented at 603 and also at FIG. 9 at 901).
Regarding claim 16, Guzak discloses wherein the current level comprises at least one group of items, wherein the computer-executable instructions further cause the one or more processors to perform an action on the at least one group of items within the detected current 
Regarding claim 17, Guzak discloses wherein the action is a scoped sort action, wherein the computer-executable instructions further cause the one or more processors to perform the scoped sort action on the at least one group of items in response to the user selecting at least one sort criteria (FIG. 8, a user can sort by name, date, type, author or keyword). 
Regarding claim 18, Guzak discloses wherein the action is a scoped filter action, wherein the computer-executable instructions further cause the one or more processors to perform the scoped filter action on the at least one group of items in response to the user selecting at least one filter criteria (see FIG. 5, wherein a user can filter based on user criteria).
Regarding claim 19, Guzak discloses wherein the action is a scoped search action performed on the at least one group of items, wherein the computer-executable instructions further cause the one or more processors to perform a search within the at least one group of items in response to the user selecting at least one search criteria (See FIG. 6, search window at 613 which will search the inputted items).
Regarding claim 20, Guzak discloses wherein the at least on parent node is a graphic representing both an item and a given level of the item within the hierarchy set of items (see FIGS. 6 and 8 wherein when a user updates the navigation in the navigation bar the respective content below within the hierarchical interface is updated accordingly).
Response to Amendment
8.	Regarding claim 1, the Applicant argues that the prior art does not disclose wherein to “detect a current level in the hierarchical set of items based on a user scrolling through the hierarchical set of items less than or equal to a threshold scroll rate, the current level comprising at least one group of items”.  More specifically, it appears that the Applicant is arguing that Schroeder does not Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  
	With regard to Schroeder Applicant’s argument is mainly that showing a certain number of items per second is not the same as detecting levels of items based on a scroll rate.  The operative concept that the Applicant seems to focus is not that Schroeder does not disclose “being less than or equal to a threshold scroll rate” but that it does not “detect a current level in the hierarchical set of, the current level comprising at least one group of items”.  However, as seen in the rejection of claim 1 above, Schroeder is not used to disclose that specific limitation.  In fact, the Examiner uses the primary reference Guzak to disclose that specific limitation. 
	In fact, it appears that Guzak at least discloses in FIG. 6 wherein a set of items is detected which is within a hierarchical set of items in response to a user, and the current level displaying said items at 605.  Therefore, the combination of Guzak with at least Schroeder would teach wherein the threshold level of rate would at least display a current level based on the rate of scrolling.  
The Examiner reminds the applicant in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejects are based on a combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
9.	Applicant's arguments filed 7/30/2020 have been fully considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174